Opinion by
Me. Justice Pax son:
If the plaintiffs in error have any just cause of complaint, which is by no means clear, it is with the verdict of the jury and not with the rulings of the learned judge below. A careful examination of the ten specifications of error, involving the charge of the court and the answers to points, fails to disclose any rulings that can be fairly criticised.
The questions whether the deed from Sheldon Maxwell to his son John S. Maxwell was given to hinder and delay the creditors of the former, and whether the said deed, though in form a conveyance absolute upon its face, was in reality a mortgage, were left to the jury under clear and adequate instructions upon the law. The court could not declare the deed to be a mortgage as a question of law, because it was to be determined by the oral evidence.
We are not called upon to say whether the verdict was right; as we have no control over it, we will not criticise it. We do not revise verdicts and grant new trials.
Judgment affirmed.